Citation Nr: 1520840	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-17 289	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected left leg radiculopathy, intermittent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1966 to August 1988.

2.	On April 29, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


